internal_revenue_service number release date index number ------------- ------------------------------ --------------------------------- ------------------------------------------- --------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc ita b02 plr-151265-11 date june ty ------- ty ------- legend taxpayer ------------- subsidiary ----------------------------------- state a ------------- business x --------------------------------------------------- business y ------------------------------ date ---------------------- dear ----------------- this letter is in response to a ruling_request dated date submitted on behalf of taxpayer by its authorized representative requesting a ruling under sec_1_381_c_4_-1 ii of the income_tax regulations that the commissioner determine the appropriate method_of_accounting for accrual of liabilities for services provided to taxpayer by third parties service liabilities facts taxpayer is a corporation organized under the laws of state a and is the common parent of a group of corporations taxpayer is engaged in business x and employs an overall accrual_method of accounting in the course of taxpayer’s business taxpayer incurs liabilities for ------------------------------------------------------------------------------------------- ------------- prior to the transaction subsidiary was engaged in business y in the course of subsidiary’s business subsidiary incurred liabilities for ------------------------------ ----------- all references to sec_1_381_c_4_-1 of the income_tax regulations refer to the regulations prior to amendment by t d effective for transactions occurring on or after date plr-151265-11 on date taxpayer acquired all of the assets of subsidiary in a transaction to which section sec_381 applies after the transfer taxpayer did not operate subsidiary’s trades_or_businesses as separate and distinct from its own immediately prior to the transfer taxpayer and subsidiary did not use the same method_of_accounting for service liabilities under taxpayer’s method_of_accounting prior to the transfer taxpayer deducts service liabilities to the extent that the liability is recorded for book purpose and to the extent that the liability has been paid or is estimated to be paid pursuant to a predetermined formula within ½ months of the end of the year in which the services are provided to taxpayer under its method_of_accounting prior to the transfer subsidiary deducts service liabilities in the taxable_year in which all events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability specifically subsidiary deducts service liabilities in the taxable_year in which the services are provided to subsidiary after the transfer taxpayer represents that the principal method_of_accounting for service liabilities determined under sec_1_381_c_4_-1 of the income_tax regulations was taxpayer’s method_of_accounting taxpayer represents that its method_of_accounting does not clearly reflect income under sec_446 because it is an impermissible method therefore because taxpayer may not use its method_of_accounting after the date transfer taxpayer has requested that the commissioner determine the appropriate method_of_accounting under sec_1_381_c_4_-1 taxpayer requests that the commissioner determine that taxpayer may deduct service liabilities in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability specifically taxpayer requests to deduct service liabilities in the taxable_year in which the services are provided to taxpayer law and analysis sec_381 of the internal_revenue_code provides that in the case of the acquisition of assets of a corporation by another corporation in a distribution to such other corporation to which sec_332 relating to liquidations of subsidiaries applies the acquiring_corporation shall succeed to and take into account as of the close of the day of distribution or transfer the items described in sec_381 of the distributor or transferor_corporation subject_to the conditions and limitations specified in sec_381 and c sec_381 of the code provides that the acquiring_corporation shall use the method_of_accounting used by the transferor_corporation on the date of transfer unless plr-151265-11 different methods were used by several transferor corporations or by a transferor_corporation and the acquiring_corporation if different methods were used the acquiring_corporation shall use the method or combination of methods of computing taxable_income adopted pursuant to regulations prescribed by the secretary sec_1_381_c_4_-1 of the income_tax regulations provides that to the extent that different methods_of_accounting were employed on the date of transfer by the parties to a transaction described in sec_381 with respect to any trades_or_businesses which are integrated or required to be integrated in accordance with sec_446 and the regulations thereunder the acquiring_corporation shall adopt the principal method_of_accounting determined under sec_1_381_c_4_-1 or the method_of_accounting determined in accordance with sec_1_381_c_4_-1 whichever is applicable sec_1_381_c_4_-1 provides that the acquiring_corporation shall use the principal method_of_accounting as determined under sec_1_381_c_4_-1 provided that such method_of_accounting clearly reflects the income of the acquiring_corporation sec_1_381_c_4_-1 provides that the determination of the principal method_of_accounting shall be made by making a comparison of the total of the adjusted bases of the assets immediately preceding the date of distribution or transfer and the gross_receipts for a representative_period ordinarily the most recent period of consecutive calendar months ending on or prior to the date of distribution or transfer of the component trades_or_businesses which are integrated or are required to be integrated if this comparison shows that one or more component trades_or_businesses having the greatest total of the adjusted bases of assets also has the greatest amount of gross_receipts then the method_of_accounting of such one or more component trades_or_businesses shall be the principal method_of_accounting sec_1_381_c_4_-1 provides that if the acquiring_corporation may not continue to use under sec_1_381_c_4_-1 the method_of_accounting used by it or the transferor_corporation or corporations on the date of transfer and may not under sec_1_381_c_4_-1 use the principal method_of_accounting or if there is no principal method_of_accounting then the commissioner shall determine the appropriate method or combination of methods_of_accounting to be used sec_1_381_c_4_-1 provides that the increase or decrease in tax resulting from the change from the method_of_accounting previously used by any of the corporations involved shall he taken into account by the acquiring_corporation the adjustments necessary to reflect such change and such increase or decrease in tax shall be determined and computed in the same manner as if on the date of transfer each of the several corporations that were not using the method or combination of methods_of_accounting adopted pursuant to sec_1_381_c_4_-1 or ii had initiated a change in accounting_method plr-151265-11 sec_461 of the code provides that the amount of any deduction must be taken for the taxable_year that is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_1_461-1 of the income_tax regulations provides that under an accrual_method of accounting a liability is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_461 provides that in determining whether an amount has been incurred with respect to any item during any taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item occurs sec_461 and sec_1_461-4 provide that if the liability of a taxpayer arises out of the providing of services or property by another person to the taxpayer economic_performance occurs as the services or property is provided conclusion taxpayer may not continue to use the principal method_of_accounting for service liabilities because it is an impermissible method pursuant to sec_1_381_c_4_-1 permission is hereby granted to taxpayer to change its method_of_accounting for service liabilities taxpayer must deduct service liabilities in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability in accordance with sec_1_461-1 of the income_tax regulations specifically taxpayer must deduct service liabilities in the taxable_year in which the services are provided to taxpayer further taxpayer will not use the recurring_item_exception provided for in sec_1_461-5 nor will taxpayer use the 3½ month rule provided for in sec_1_461-4 taxpayer represents that it will compute any adjustment necessary to reflect its change in method_of_accounting for service liabilities pursuant to sec_1_381_c_4_-1 and will take any increase or decrease in tax into account on its tax_return for the taxable_year that includes the date of the transfer except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-151265-11 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely thomas d moffitt branch chief branch income_tax accounting
